PER CURIAM
Defendant was convicted of burglary in a dwel*27ling in violation of OES 164.230 and was sentenced to not to exceed 15 years’ imprisonment.
The sole contention on appeal is that the sentence is disproportionate to the offense. The court in passing sentence indicated it was taking into consideration not only the crime for which the defendant had been convicted, but his long history of anti-social behavior. The sentence is authorized by OES 164.230.
The matter of the time in prison to be actually served by the defendant is a matter to be determined by the Board of Parole and Probation — not by this court. See State v. James, 3 Or App 539, 474 P2d 779 (1970).
Affirmed.